AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                  FILED
                                    UNITED STATES DISTRICT                                            MAR I 6 2020
                                           SOUTHERN DISTRICT OF CALIFO                       IA   CLERK,   us. DISTRICT COURT
                                                                                              SQUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT I             Al'ILRIMINAL CASE           DEPUTY
                                                                     (For Revocation of Pro ation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               v.
                    ERVIN MORELLI (2)
                                                                        Case Number:       3:15-CR-00029-GPC

                                                                     Jesus Mosqueda, FD
                                                                     Dcfendanfs Attorney
REGISTRATION NO,               42908-298
•-
THE DEFENDANT:
 ~   admitted guilt to violation ofallegation(s) No.       9

 0   was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              9                     Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     March 13, 2020
                                                                     Dateo.        /1
                                                                              '/1/J"fSen,,
                                                                           -~\~c::~~
                                                                      HON. GONZALO P. CURIEL
                                                                     UNITED STA TES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 ERVIN MORELLI (2)                                                       Judgment - Page 2 of 2
CASE NUMBER:               3: l 5-CR-00029-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 12 month and I day




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 /;g]   The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends placement in the Western Region (Southern California) to facilitate family
        visitations.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:

        •     at
                ---------                  A.M.               on

        •    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        D     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                                                               ----------------
 at _____________ , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                      By                   DEPUTY UNITED STA TES MARSHAL




                                                                                                  3: 15-CR-00029-GPC
